Case 19-51575-SCS          Doc 17   Filed 11/12/19 Entered 11/12/19 09:10:13           Desc Main
                                    Document     Page 1 of 5




John S. Buford (VSB No. 89041)
Hancock, Daniel & Johnson, P.C.
4701 Cox Rd., Suite 400
Glen Allen, VA 23060
Tel.:    (804) 967-9604
Counsel for PHC Industrial, LLC




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                               NEWPORT NEWS DIVISION

IN RE:                                )
                                      )                   Case No. 19-51575-SCS
RICHARD PATRICK MONAHAN and           )
KRISTIN POWELL MONAHAN,               )                   Chapter 13
                                      )
           Debtor.                    )
_____________________________________ )


                      CONSENT ORDER LIFTING AUTOMATIC STAY

        THIS CAUSE came before the undersigned United States Bankruptcy Judge for the

Eastern District of Virginia upon the motion of PHC Industrial, LLC (the “Movant”), by and

through counsel, filed herein on November 8, 2019 (Docket No. 14), seeking modification of the

automatic stay pursuant to § 362(d) of the Bankruptcy Code (the “Motion”) to permit the

Movants to continue the prosecution of a certain civil action pending in the United States District

Court for the Eastern District of Virginia, civil action number 4:19-CV-00019 (the “Pending

Litigation”) in which the Movant is the plaintiff, and Debtors Richard Monahan and Kristin
Case 19-51575-SCS        Doc 17     Filed 11/12/19 Entered 11/12/19 09:10:13           Desc Main
                                    Document     Page 2 of 5


Monahan, together with a company owned by the Debtors (Coast to Coast Consulting and

Contracting, Inc.), are the defendants.

       And it appearing to the Court from the Motion, the consent of Debtors and the Chapter 13

Trustee as reflected by the endorsements of counsel, and the record of this case, that the Movant

has shown good cause for the granting of the Motion and that the Motion should be granted,


       NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that:

       1.      The Motion is hereby GRANTED, to the extent provided herein;

       2.      The automatic stay of § 362 of the Bankruptcy Code is hereby lifted, solely to

permit the Movants to continue the prosecution of the Pending Litigation to liquidate the claims

against the Debtors and the Company; and

       3.      Subject to further order of the Court, the automatic stay shall remain in full force

and effect with respect to the enforcement of any judgment against the Debtors. If a judgment in

favor of Movant and against Debtors is entered, Movant will submit that judgment as a claim in

these proceedings and seek enforcement of the liquidated claim in these proceedings.
                          Nov 10 2019
        SO ORDERED this _____ day of November, 2019.



                                              /s/ Frank J. Santoro
                                             United States Bankruptcy Judge

                                              Entered on Docket: Nov 12 2019




                                                2
Case 19-51575-SCS       Doc 17    Filed 11/12/19 Entered 11/12/19 09:10:13   Desc Main
                                  Document     Page 3 of 5



WE ASK FOR THIS:


/s/ John S. Buford
John S. Buford (VSB No. 89041)
HANCOCK, DANIEL & JOHNSON, P.C.
4701 Cox Rd., Suite 400
Glen Allen, VA 23060
Tel.: (804) 967-9604
Fax: (804) 967-9888
jbuford@hancockdaniel.com
Counsel for PHC Industrial, LLC



WE CONSENT:


/s/ Charles G. Havener (by JSB w/ permission via email)
Charles G. Havener
Michael Bruno
Haven Law Group, P.C.
2021 Cunningham Drive, Suite 310
Hampton, VA 23666
Tel.: (757) 826-2200
charleshavener@msn.com
Counsel for Debtors



WE CONSENT:


/s/ Warren A. Uthe, Jr. (by JSB w/ permission via email)
Warren A. Uthe, Jr.
Michael P. Cotter, Chapter 13 Trustee
870 Greenbrier Cir., Suite 402
Chesapeake, VA 23320
Tel.: (757) 961-3000
Fax: (757) 961-3001
wauthe@mpcch13.com
Counsel for Chapter 13 Trustee




                                               3
Case 19-51575-SCS       Doc 17    Filed 11/12/19 Entered 11/12/19 09:10:13           Desc Main
                                  Document     Page 4 of 5



               CERTIFICATION OF ENDORSEMENT BY ALL PARTIES

        Pursuant to Local Bankruptcy Rule 9022-1(C)(1), the undersigned hereby certifies that
the foregoing proposed consent order has been endorsed by all necessary parties, who have
authorized the undersigned to affix their /s/ signatures.

                                            /s/ John S. Buford
                                            John S. Buford (VSB No. 89041)
                                            HANCOCK, DANIEL & JOHNSON, P.C.
                                            4701 Cox Rd., Suite 400
                                            Glen Allen, VA 23060
                                            Tel.: (804) 967-9604
                                            Fax: (804) 967-9888
                                            jbuford@hancockdaniel.com
                                            Counsel for PHC Industrial, LLC




                                               4
Case 19-51575-SCS        Doc 17   Filed 11/12/19 Entered 11/12/19 09:10:13      Desc Main
                                  Document     Page 5 of 5


                                      SERVICE LIST

Richard Patrick Monahan                         John P. Fitzgerald, III
27 Wornom Farm Road                             Office of the U.S. Trustee, Region 4 -NN
Poquoson, VA 23662                              200 Granby Street, Room 625
                                                Norfolk, VA 23510
Kristin Powell Monahan
27 Wornom Farm Road                             Steven L. Brown, Esquire
Poquoson, VA 23662                              Tiffany & Tiffany PLLC
                                                770 Independence Circle
Charles G. Havener                              Virginia Beach, VA 23455
Michael C. Bruno
Haven Law Group P.C.                            Darrelyn Thomas, Esq.
2021 Cunningham Drive, Suite 310                RAS Crane, LLC
Hampton, VA 23666                               10700 Abbott's Bridge Road, Suite 170,
                                                Duluth, GA 30097
Warren A. Uthe, Jr.
Counsel for Chapter 13 Trustee Michael P.
Cotter
870 Greenbrier Circle, Suite 402
Chesapeake, VA 23320




                                            5
